IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs May 3, 2016

              SUNTRUST BANK v. ANGELA CHRISTINA BEST
                        a/k/a CHRISTINA BEST

                     Appeal from the Circuit Court for Knox County
                      No. C-14-167814    Kristi M. Davis, Judge


              No. E2015-02122-COA-R3-CV-FILED-AUGUST 26, 2016


Angela Christina Best (“Best”) appeals the decision of the Circuit Court for Knox County
(“the Trial Court”) granting summary judgment to SunTrust Bank (“SunTrust”) and
awarding SunTrust a judgment against Best in the amount of $379.60 plus post-judgment
interest and attorney fees. Best raises issues regarding whether the Trial Court erred in
exercising jurisdiction after finding that the contract at issue in this case contained an
arbitration clause, whether the Trial Court erred in granting summary judgment both on
SunTrust’s complaint and on Best’s counterclaim, and whether the Trial Court erred in
granting SunTrust’s attorney’s fees allegedly in excess of those allowed under the
contract. We find and hold that the arbitration clause in the contract never was triggered,
that SunTrust made a properly supported motion for summary judgment, that Best failed
to show any genuine disputed issues of material fact, and that SunTrust was entitled to
summary judgment both on the complaint and on Best’s counterclaim. We further find
and hold that the attorney’s fees awarded were in excess of those allowed under the
contract. We, therefore, affirm the grant of summary judgment and modify the award of
attorney’s fees to comply with the contract.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
              Affirmed, in part; Modified, in part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and BRANDON O. GIBSON, JJ. joined.

Hugh B. Ward, Jr. and Mindy L. Nower, Knoxville, Tennessee, for the appellant, Angela
Christina Best.

John R. Cheadle, Jr. and Mary Barnard Cheadle, Nashville, Tennessee, for the appellee,
SunTrust Bank.
                                      OPINION

                                     Background

        SunTrust sued Best in the General Sessions Court for Knox County (“General
Sessions Court”) with regard to an alleged debt owed on an account (“The Account”)
titled in the name of “MILDRED E BEST POA.” The General Sessions Court dismissed
the case, and SunTrust appealed to the Trial Court.

       The Account was opened in 2007. The signature card for the Account shows the
account title as “MILDRED E BEST POA,” and contains the “Authorized Signature(s)”
of “Mildred E. Best” as “Signature 1,” and “A. Christina Best” as “Signature 2.” The
signature card also states, in pertinent part:

      It is agreed that all transactions between the Bank and the above signed
      shall be governed by the rules and regulations for this account and the
      above signed hereby acknowledge(s) receipt of such rules and regulations
      and the funds availability policy. The above signed also acknowledge(s)
      the funds availability policy has been explained.

      A SunTrust ATM Card or Check Card (“Card”) may be requested by one or
      more of the above signed depositors, if applicable, for the purpose of
      initiating electronic funds transfers. Upon use of Card by one or more of
      the depositors, the depositor(s) hereby agree(s) to be bound by the terms
      and conditions set forth in the Bank’s Rules and Regulations for Deposit
      Accounts.

      In pertinent part, the SunTrust Rules and Regulations for Deposit Accounts
(“Rules and Regulations”) provides:

      All Accounts are subject to these rules and regulations and related account
      agreements or authorizing documents executed by the Depositor. Once the
      Account is opened, you agree to be bound by these rules and regulations
      and that the rules and regulations will continue to govern your Account and
      your relationship with us even after your Account is closed. . . .

                                         ***
      You agree to be bound by and to follow these terms in any and all future
      actions and transactions. These rules and regulations cannot be changed or
      modified orally.

                                          2
                                     ***

GENERAL TERMS AND DEFINITIONS

                                     ***
Personal Accounts
                                     ***

“Joint Account,” also referred to as “Joint Account with
Survivorship,” is an Account which is owned by two or more individuals
as joint tenants with right of survivorship and not as “tenants in common”
or “tenants by the entirety.” Upon the death of one of the joint owners, the
Account will belong to the surviving joint owner or joint owners. . . .

                                     ***

You are not permitted to change the account ownership to anything other
than a “joint tenants with right of survivorship,” including “tenants by the
entirety” or “tenants in common” without the Bank’s approval. We will
treat all Joint Accounts, unless otherwise indicated on the Bank’s records,
as “joint tenants with right of survivorship” for all purposes, including, but
not limited to writs, levies, setoffs, and determination of ownership upon
death.

“Joint Account - No Survivorship,” is an Account owned by two or more
individuals and opened in one of the following states, which permits the
owners to elect no rights of survivorship on their Joint Account. For
accounts established in Arkansas, North Carolina, Virginia, Maryland and
District of Columbia, upon the death of any one of the owners, the deceased
owner’s share is passed to his estate, trust, or pursuant to state intestacy law
when proof of qualification acceptable to us is received. To exercise the
option to elect no rights of survivorship on your Account, you must notify
us in writing and complete our required documentation.

                                     ***

GENERAL RULES FOR ALL DEPOSIT ACCOUNTS

                                     ***

Signature Authorities
                                       3
                                   ***

Power of Attorney. The Bank may in its sole discretion refuse to honor or
accept a power of attorney to open, close, deposit, or withdraw funds from
your Account or to supply endorsements on checks or any other items or to
take any other action with respect to your Account.

If you wish to grant an individual power of attorney over your Account, we
make available our SunTrust Specific Durable Power of Attorney, which is
available at any SunTrust Branch location. We may accept a non-SunTrust
power of attorney form that we believe was executed by you and act on
instructions we receive under that form without any liability to you. We
may require the agent or attorney-in-fact to confirm in an affidavit that the
power has not been revoked or terminated or that you are not deceased. We
may require that you register the power with the appropriate recording
authorities. We may restrict the types or amounts of transactions we permit
an attorney-in-fact to conduct.

We may require a separate form for each Account for which you want to
grant power of attorney. If your agent or attorney-in-fact does not present
the original form, we may either accept or refuse to honor any power of
attorney you grant and with no liability to you. If we accept a power, we
may continue to recognize the authority of your agent or attorney-in-fact
until we receive written notice of revocation from you and have had a
reasonable time to act on it.

The Bank within its discretion may not recognize a power of attorney given
by one owner of a Joint Account without the consent of the other Joint
Account holder(s).

You agree to indemnify and hold SunTrust harmless for accepting and/or
honoring any power of attorney, or copy thereof, which SunTrust accepts in
good faith and believes is valid and authorized by you.

                                   ***

ARBITRATION AGREEMENT




                                     4
READ THIS PROVISION CAREFULLY AS IT WILL HAVE A
SUBSTANTIAL IMPACT ON HOW LEGAL CLAIMS YOU AND
WE HAVE AGAINST EACH OTHER ARE RESOLVED.

YOU HAVE THE RIGHT TO REJECT THIS ARBITRATION
AGREEMENT AS SET FORTH BELOW. If you do not reject this
arbitration agreement, for a Claim subject to arbitration, neither you
nor we will have the right to: (1) have a court or a jury decide the
Claim; (2) engage in information-gathering (discovery) to the same
extent as in court; (3) participate in a class action in court or in
arbitration; or (4) join or consolidate a Claim with claims of any other
person. The right to appeal is more limited in arbitration than in court
and other rights in court may be unavailable or limited in arbitration.

Claims Subject to Arbitration. A “Claim” subject to arbitration is any
claim, dispute or controversy between you and us (other than an Excluded
Claim or Proceeding as set forth below), whether preexisting, present or
future, which arises out of or relates to the Account, these rules and
regulations or any transaction conducted with us in connection with the
Account or these rules and regulations. . . .

                                    ***

Arbitration Procedures. If you or we elect to arbitrate a claim, the
electing party must notify the other party in writing. This notice can be
given after the beginning of a lawsuit and can be given in papers filed in the
lawsuit. . . .

                                    ***

Collection Costs

You are liable for all amounts charged to your Account, whether by offset,
overdraft, lien or fees. If we take court action or commence an arbitration
proceeding against you to collect such amounts, or if you elect arbitration
of a collection action we have brought against you in court, you will also be
liable for court or arbitration costs, other charges or fees, and attorney’s
fees up to 25 percent, or an amount as permitted by law, of the amount
owed to us. . . .



                                      5
      Mildred E. Best died in May of 2011. The record reveals that Gary Best, Mildred
E. Best’s son, has asserted that he is the Executor of Mildred E. Best’s estate. The
charges on the Account at issue in this suit were made by means of a check card in March
of 2013, nearly two years after the death of Mildred E. Best.

       SunTrust filed a motion for summary judgment alleging, in pertinent part, that
Best “had unlimited authority to make withdrawals on the account and that she agreed to
be governed by the ‘Rules and Regulations for Deposit Accounts,’” that SunTrust never
was notified of the death of Mildred E. Best, that Best continued to use the Account after
Mildred E. Best’s death, that withdrawals made on the Account exceeded the funds on
deposit, and that Best failed to pay the money back.

       Best filed a response to the motion for summary judgment supported, in part, by
her affidavit, which states, in pertinent part:

      2. My Father is Gary Best.. [sic]

      3. My Grandmother was Mildred Best who passed on May 4, 2011.

      4. I agreed to act as Mildred Best’s Attorney-in-Fact upon her grant of
      Power of Attorney, and signed as such on the described “Account Title
      Mildred E. Best POA.” I did so to assist my Grandmother during her
      lifetime as she and I resided in the Knoxville Tennessee area and my Father
      frequently travels abroad and lives in the Atlanta Georgia region.

      5. The only role I accepted on this account was Attorney-in-Fact on the
      grant of Power of Attorney by Mildred Best. I did not accept, at the time,
      nor do I acknowledge now, a “survivorship” capacity regarding this
      account. When I began these responsibilities, SunTrust instructed me to
      affix my signature, in use of this account with the identifier “POA.”

      6. My Father, [sic] possessed the Check Card of this account and used it
      before and after Mildred Best’s death to make deposits and withdrawals –
      frequently with his own funds – on behalf of my Grandmother.

      7. My limited use of the account was with my Father’s express instructions
      and knowledge.

      8. Any of my, [sic] “various check card transactions, ATM withdrawals,
      and ATM deposits,” on this acccount were limited and with my Father’s
      express instructions and knowledge.
                                            6
       9. I did not “utilize social security funds that were direct deposited into the
       account after Mildred Best’s death.”

       10. On or about March 6, 2013, my Father informed me that a $44.40 and
       $379.60 charge was [sic] made on the Check Card at Quality Inn in Fort
       Walton Beach Florida that was not authorized and not valid.. [sic]

       11. My Father asked me to notify SunTrust.

       12. From March 6, 2013, and for several months thereafter, I was in contact
       with representatives of SunTrust attempting to resolve dispute [sic].

       13. During this period, on April 24, 2013, SunTrust on its own, and without
       my request, cancelled the Check Card of the account and reissued a new
       version.

       14. During this period, on April 24, 2013, I made a good faith deposit of
       $101.00 to this account while SunTrust investigated this dispute.

       15. On June 12, 2013, I was informed by SunTrust that the account was
       closed.

       16. On August 29, 2013, I was informed by SunTrust that my request to see
       the results of SunTrust’s investigation of the merchant [Quality Inn, Fort
       Walton Beach, Florida] was denied again, as had all previous request [sic].

       17. On February 17, 2014, I was informed by counsel for SunTrust that
       these charges remained due and owing. I continued to dispute the charges..
       [sic]

Best also filed the affidavit of Gary Best, which states, in pertinent part:

       4. My Mother was Mildred Best who passed on May 4, 2011. Thereafter, I
       became the Executor of her Estate.

       5. I reported Mildred Best’s passing to persons at the SunTrust Bank branch
       at 2600 Dallas Highway, Marietta, Georgia, 30064. No one associated with
       SunTrust Bank advised me of any requirement to provided formalized
       notification of Mildred Best’s death.

                                               7
      6. Before Mildred Best’s death, I possessed and used the SunTrust check
      card which is the subject of the present dispute.

      7. The funds deposited in this account were monies from the sale or future
      sales of Mildred Best’s property such as antiques, vehicles and monies due
      her or my late Father and for payment of my Mother’s funeral, general
      expenses and vehicle expenses.

      8. Mildred Best’s Social Security funds were automatically deposited into
      this account and after her death I refunded to Social Security
      Administration any such funds received to which she was not entitled.

      9. I deposited my own Social Security funds into this account to prevent
      possible overdrafts when I anticipated debits might exceed account credits.

      10. Angela Best did not possess or use the SunTrust check card except with
      my express permission and knowledge.

      11. Immediately after the $379.60 Quality Inn Fort Walton Beach, Florida
      purchase became known, I instructed Angela Best to report it as not valid to
      SunTrust and she made a good faith deposit, on advice of SunTrust Fraud
      Department, while the matter was being investigated.. [sic]

      12. SunTrust, on its own and without request, canceled the check card.
      Thereafter, and without request from wither [sic] I or Angela Best SunTrust
      and [sic] issued a new check card.

      Best filed a motion to dismiss. Best also filed a counterclaim for negligent
misrepresentation alleging, in pertinent part:

      22. SunTrust Bank (1) negligently represented to [Best] that the account to
      which she entered with Mildred E. Best was limited to the duties and
      responsibilities of attorney-in-fact granted by a Power of Attorney and
      instructed her to identify herself on this account as “A. Christina Best,
      POA”; (2) knew this was false and, at all times, knew that the terms of the
      purported “rules and regulations” of the subject account, which were never
      disclosed to [Best], state a “joint ownership with survivorship interest”; (3)
      induced [Best] to rely on representations of her limited responsibilities and
      duties as attorney-in-fact under the Power of Attorney, which expires upon
      death of the grantor; (4) enabled her agreement to undertake these duties,
      without her intending or being aware of “joint ownership” of the subject
                                            8
       account, through falsley informing [Best] and withholding and failing to
       disclose information of continuing liability of “joint ownership”; and (5)
       injured [Best] as a result of her reasonable reliance on SunTrust Bank with
       allegations that have caused harm to [Best’s] credit standing and credit
       rating and for liabilities which she did not knowingly undertake.

        SunTrust filed a motion to dismiss the counterclaim for failure to state a claim and
for failure to obtain leave of court prior to filing the counterclaim.

      After a hearing on the pending motions, the Trial Court entered its order on July
30, 2015, inter alia, denying Best’s motion to dismiss, denying SunTrust’s motion for
summary judgment, and denying SunTrust’s motion to dismiss the counterclaim.

       Discovery proceeded, and Best was deposed. Best was 45 years old at the time
she gave her deposition. During her deposition, Best testified that the signature card for
the Account contained her signature, but Best could not recall executing that document.
Best testified that she could not recall opening the Account.

        Best was questioned about her communications with SunTrust in 2013. Best
testified that she communicated with SunTrust in 2013 “[r]egarding the invalid charges”
underlying this suit. When asked which charges she was disputing, Best replied, “I don’t
recall.” Best testified that she disputed the charge “[p]er the instruction of [her] father.”
When asked why her father wanted the charge disputed, Best replied, “I don’t know.”
Best was asked: “What was your dispute?” and she replied, “[p]er his instructions that it
was invalid.” Best was asked if she disputed any other charges, and she stated: “I don’t
recall.” She then added, “[j]ust per his instruction, the one previously stated, 379.60.”
When asked why the charge was being disputed, Best replied: “[p]er his instructions.”
Best admitted that she did not know what the underlying dispute concerned.

       Best admitted that in March of 2013, she signed a Statement of Dispute as
“Mildred E. Best, A.C. Best, POA.” Best was asked why she signed as power-of-
attorney for her grandmother in 2013, when her grandmother had died in 2011, and Best
stated: “On behalf of my father’s power of attorney. . . . I had his power of attorney.”
Best insisted that she signed the Statement of Dispute as power-of-attorney for her father,
but admitted that she wrote her grandmother’s name. She further admitted that her
father’s name does not appear on the Statement of Dispute.

      The Statement of Dispute shows two items being disputed, a charge for $25.76
from Quality Inn and a charge for $379.60 from Quality Inn. Best again was asked if she
could recall disputing the charge for $379.60, and she replied: “I don’t remember.”
When asked if that was the charge she currently was disputing, Best stated: “[p]er my
                                             9
father [sic] instructions, yes.” When asked why the charge was being disputed, Best
stated: “[t]hat it was invalid.” When asked why the charge was invalid, Best stated: “I
don’t remember.”

        Despite the fact that the Statement of Dispute also contains a dispute regarding a
charge for $25.76, that amount never was charged to the Account. Best was asked why
she listed the charge for $25.76 on the Statement of Dispute, and she stated: “[p]er my
father’s instructions.” Best stated that she did not “have any information” on where the
$25.76 charge came from. She also testified that she knows nothing about the charges
from Quality Inn and does not know who stayed at the Quality Inn. The relevant monthly
statement for the Account shows a few other charges from the same Quality Inn made
several days prior to the disputed charges. Best admitted that she did not dispute those
other charges.

      A Rubuttal Form executed by Best in April of 2013, states, in pertinent part:

      Mildred Best authorized only 2 charges of $44.40 on 2/28 and 2/27 via the
      internet for services at Quality Inn – Fort Walton, FL. No other charges
      were authorized & no services were received from this merchant. We were
      and are in possession of the card so no swiping or signature was provided
      as well.
      Please refuse the unauthorized debit from the account of $379.60
      immediately.

This quoted language was handwritten in the space provided on the Rebuttal Form above
where Best wrote her phone number and dated and signed the form. Best stated: “That’s
my signature; I can’t confirm the handwriting.” Best was asked how Mildred Best
authorized any charges to the Account in 2013, when she had died in 2011, and Best
stated: “I don’t have information on that.” Best testified that she did not know who
authorized the charges, but admitted that she signed the Rebuttal Form stating that
Mildred Best authorized the charges.

       At the time of her deposition, Best did not have a copy of her credit report and
when asked if she had obtained one recently, Best stated: “I don’t remember.” Best could
not recall if she had seen her credit report within the last year. When asked how
SunTrust had harmed her credit, Best stated: “I don’t have specifics on the credit, not
seeing the report. . . . I don’t have that information available today.”

      SunTrust filed an amended motion for summary judgment. After a hearing on the
amended motion for summary judgment, the Trial Court entered its Memorandum
Opinion and Order on September 30, 2015 finding and holding, inter alia: that during her
                                           10
deposition Best could not articulate any basis for disputing the charge at issue, that it was
undisputed that Best’s father does not have an ownership interest in the Account, that
SunTrust had investigated and determined that the disputed charge was a valid charge,
that Best had produced no evidence of any kind that supported her contention that
SunTrust negligently misrepresented the nature of the Account when Best opened it, and
that Best could not articulate any damages she had sustained as a result of the alleged
negligent misrepresentation. The September 30, 2015 order granted SunTrust summary
judgment, awarded SunTrust a judgment for $379.60 plus post-judgment interest, and
dismissed Best’s counterclaim. By order entered October 26, 2015, the Trial Court
awarded SunTrust attorney’s fees in the amount of $7,500.00. Best appeals to this Court.

                                        Discussion

       Although not stated exactly as such, Best raises four issues on appeal: 1) whether
the Trial Court erred in exercising jurisdiction over the case after finding that the parties
were subject to SunTrust’s Rules and Regulations, which contained a binding arbitration
clause; 2) whether the Trial Court erred in granting summary judgment to SunTrust as to
the complaint; 3) whether the Trial Court erred in granting summary judgment to
SunTrust as to Best’s counterclaim; and, 4) whether the Trial Court erred in awarding
attorney’s fees allegedly in excess of those allowed under the SunTrust Rules and
Regulations.

       We first consider whether the Trial Court erred in exercising jurisdiction over the
case after finding that the parties were subject to SunTrust’s Rules and Regulations,
which contained a binding arbitration clause. Both Mildred E. Best and Best executed a
signature card for the Account that clearly and unambiguously states that “all transactions
between the Bank and the above signed shall be governed by the rules and regulations for
this account and the above signed hereby acknowledge(s) receipt of such rules and
regulations. . . .”

       The provisions of the contract created by the signature card and Rules and
Regulations are clear and unambiguous, and we must give effect to the parties’ intent. It
is not the role of this Court “to make a different contract than that executed by the
parties.” Posner v. Posner, No. 02A01-9710-CV-00249, 1997 WL 796216 at *2 (Tenn.
Ct. App. Dec. 30, 1997), no perm. appl. filed. See also, e.g., Central Drug Store v.
Adams, 184 Tenn. 541, 201 S.W.2d 682 (Tenn. 1947). “In the absence of fraud or
mistake, a contract must be interpreted and enforced as written even though it contains
terms which may be thought to be harsh or unjust.” Tenpenny v. Tenpenny, No. 01-A-01-
9406-CV-00296, 1995 WL 70571 at *6 (Tenn. Ct. App. Feb. 22, 1995), Rule 11 appl.
perm. appeal denied July 3, 1995. The record on appeal reveals no fraud or mistake and,
therefore, we must interpret and enforce the contract as written.
                                             11
       The Rules and Regulations clearly and unambiguously provide that if either party
“elect[s] to arbitrate a claim, the electing party must notify the other party in writing.”
This issue requires little discussion because, in the instant case, neither party notified the
other of an election to arbitrate. As such, the arbitration clause in the Rules and
Regulations never was triggered and, therefore, does not apply in this case. The Trial
Court had jurisdiction and properly exercised it. This issue is without merit.

      We next consider whether the Trial Court erred in granting summary judgment to
SunTrust as to the complaint. As our Supreme Court has instructed:

              Summary judgment is appropriate when “the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.”
       Tenn. R. Civ. P. 56.04. We review a trial court’s ruling on a motion for
       summary judgment de novo, without a presumption of correctness. Bain v.
       Wells, 936 S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist
       Healthcare–Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing
       so, we make a fresh determination of whether the requirements of Rule 56
       of the Tennessee Rules of Civil Procedure have been satisfied. Estate of
       Brown, 402 S.W.3d 193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev.
       Corp., 387 S.W.3d 453, 471 (Tenn. 2012)).

                                            ***

       [I]n Tennessee, as in the federal system, when the moving party does not
       bear the burden of proof at trial, the moving party may satisfy its burden of
       production either (1) by affirmatively negating an essential element of the
       nonmoving party’s claim or (2) by demonstrating that the nonmoving
       party’s evidence at the summary judgment stage is insufficient to establish
       the nonmoving party’s claim or defense. We reiterate that a moving party
       seeking summary judgment by attacking the nonmoving party’s evidence
       must do more than make a conclusory assertion that summary judgment is
       appropriate on this basis. Rather, Tennessee Rule 56.03 requires the
       moving party to support its motion with “a separate concise statement of
       material facts as to which the moving party contends there is no genuine
       issue for trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a
       separate, numbered paragraph and supported by a specific citation to the
       record.” Id. When such a motion is made, any party opposing summary
       judgment must file a response to each fact set forth by the movant in the
                                             12
      manner provided in Tennessee Rule 56.03. “[W]hen a motion for summary
      judgment is made [and] . . . supported as provided in [Tennessee Rule 56],”
      to survive summary judgment, the nonmoving party “may not rest upon the
      mere allegations or denials of [its] pleading,” but must respond, and by
      affidavits or one of the other means provided in Tennessee Rule 56, “set
      forth specific facts” at the summary judgment stage “showing that there is a
      genuine issue for trial.” Tenn. R. Civ. P. 56.06. The nonmoving party
      “must do more than simply show that there is some metaphysical doubt as
      to the material facts.” Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S.
      Ct. 1348. The nonmoving party must demonstrate the existence of specific
      facts in the record which could lead a rational trier of fact to find in favor of
      the nonmoving party. If a summary judgment motion is filed before
      adequate time for discovery has been provided, the nonmoving party may
      seek a continuance to engage in additional discovery as provided in
      Tennessee Rule 56.07. However, after adequate time for discovery has
      been provided, summary judgment should be granted if the nonmoving
      party’s evidence at the summary judgment stage is insufficient to establish
      the existence of a genuine issue of material fact for trial. Tenn. R. Civ. P.
      56.04, 56.06. The focus is on the evidence the nonmoving party comes
      forward with at the summary judgment stage, not on hypothetical evidence
      that theoretically could be adduced, despite the passage of discovery
      deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015).

       We first address whether the Trial Court erred in holding that the Account was
joint with a right of survivorship. As pertinent, Tenn. Code Ann. § 45-2-703 provides:

      (c) As used in subsections (c)-(f), “multiple-party deposit account” means a
      deposit account, including a certificate of deposit, established in the names
      of, payable to, or in form subject to withdrawal by two (2) or more natural
      persons, or any of them, including, but not limited to, an account of the type
      described in subsection (a).

      (d)(1) When opening a multiple-party deposit account, or amending an
      existing deposit account so as to create a multiple-party deposit account,
      each bank shall utilize account documents that enable the depositor to
      designate ownership interest therein in terms substantially similar to the
      following:

                                             13
             (A) Joint tenants with right of survivorship;
             (B) Additional authorized signatory; and
             (C) Other deposit designations that may be acceptable to the bank.

      (2) Account documents which enable the depositor to indicate the
      depositor’s intent of the ownership interest in any multiple-party deposit
      account may include any of the following:
             (A) The signature card;
             (B) The deposit agreement;
             (C) A certificate of deposit;
             (D) A document confirming purchase of a certificate of deposit; or
             (E) Other documents provided by the bank or deposit institution that
             indicate the intent of the depositor.

      (e) Accounts described in subsection (c) shall establish the following
      interests:
      (1) A designation of joint tenants with right of survivorship, or substantially
      similar language, shall be conclusive evidence in any action or proceeding
      of the intentions of all named that title vests in the survivor;
      (2) The designation of a person as an additional authorized signatory, or
      substantially similar language, shall be conclusive evidence in any action or
      proceeding that the person so designated has power of attorney with respect
      to the account and is not an owner of the account;
      (3) Other designations acceptable to the bank shall establish interests in
      accordance with their respective provisions; and
      (4) In the absence of any specific designation in accordance with subsection
      (d), property held under the title, tenancy by the entireties, carries a right of
      survivorship; property held under the title, joint tenancy, carries no right of
      survivorship unless a contrary intention is expressly stated. Any other
      person to whose order the accounts or certificate of deposit is subject shall
      be presumed to have power of attorney with respect to the account or
      certificate of deposit and not to be an owner of the account or certificate of
      deposit. The presumptions may be rebutted by clear and convincing
      evidence presented in the course of legal or equitable proceedings. Final
      judicial determinations contrary to such presumptions shall not affect a
      bank’s earlier payment in accordance therewith, or the limitations on
      liability conferred by § 45-2-707(a) and (b).

Tenn. Code Ann. § 45-2-703 (Supp. 2015).



                                             14
        The contract created by the signature card and the Rules and Regulations clearly
and unambiguously provides that SunTrust Bank “will treat all Joint Accounts, unless
otherwise indicated on the Bank’s records, as ‘joint tenants with right of survivorship’ for
all purposes, including, but not limited to writs, levies, setoffs, and determination of
ownership upon death.” Further, the Rules and Regulations clearly and unambiguously
provide that the Account owners “are not permitted to change the account ownership to
anything other than a ‘joint tenants with right of survivorship,’ including ‘tenants by the
entirety’ or ‘tenants in common’ without the Bank’s approval.” As such, we must give
effect to the parties’ intent.

       SunTrust complied with Tenn. Code Ann. § 45-2-703 by providing a signature
card and a deposit agreement, the Rules and Regulations, that enabled the depositors,
Mildred E. Best and Best, to designate ownership interest in the Account, a joint account.
Under Tenn. Code Ann. § 45-2-703(e)(1) the designation of the Account as joint tenants
with right of survivorship “shall be conclusive evidence in any action or proceeding of
the intentions of all named that title vests in the survivor.” Tenn. Code Ann. § 45-2-
703(e)(1) (Supp. 2015).

        Best argues in her brief on appeal that the Account was not a joint account, but
rather was a power of attorney account. She bases this assertion upon the title of the
Account, which states “Mildred E. Best POA.” Best is mistaken. Although Best asserts
that she was instructed by SunTrust to “affix [her] signature, in use of this account with
the identifier ‘POA,’” the signature card itself belies this assertion. Best did not even
sign the signature card with the designation ‘POA.’ Instead, Best signed the signature
card solely in her own name. In addition, the record on appeal is devoid of any evidence
that Mildred E. Best ever executed a power of attorney naming Best as her attorney-in-
fact. Furthermore, the Rules and Regulations clearly and unambiguously provide that
Best was “not permitted to change the account ownership to anything other than a ‘joint
tenants with right of survivorship,’ . . . without the Bank’s approval” and that SunTrust
“will treat all Joint Accounts, unless otherwise indicated on the Bank’s records, as ‘joint
tenants with right of survivorship’ for all purposes, . . . .” The fact that the Account title
was written as “Mildred E. Best POA,” does not show that the Bank had approved a
change in account ownership or that the Bank was designating the Account as anything
other than a joint account with right of survivorship.

         Best also asserts that the Account was a power of attorney account because the
Rules and Regulations allow for use of a power of attorney. In pertinent part, the Rules
and Regulations provide that if a depositor “wish[es] to grant an individual power of
attorney over your Account, we make available our SunTrust Specific Durable Power of
Attorney, which is available at any SunTrust Branch location,” and that “[t]he Bank may
in its sole discretion refuse to honor or accept a power of attorney to open, close, deposit,
                                             15
or withdraw funds from your Account or to supply endorsements on checks or any other
items or to take any other action with respect to your Account,” may “either accept or
refuse to honor any power of attorney you grant and with no liability to you,” and “within
its discretion may not recognize a power of attorney given by one owner of a Joint
Account without the consent of the other Joint Account holder(s).”

       The fact that the Rules and Regulations recognize that in certain circumstances a
power of attorney may be exercised with regard to an account, simply does not provide
support for Best’s argument that the Account was not a joint account with survivorship.
As discussed above, the contract shows that SunTrust treats all joint accounts as joint
with right of survivorship unless SunTrust approved a change in ownership, and the
record is devoid of evidence that SunTrust approved a change in ownership.
Furthermore, the record on appeal is devoid of any evidence showing Mildred E. Best
ever executed a SunTrust Specific Durable Power of Attorney or that Mildred E. Best
ever executed any power of attorney in favor of Best.

       SunTrust made a properly supported motion for summary judgment, and Best has
pointed to nothing in the record showing that there is a genuine disputed issue of material
fact with regard to the ownership of the Account. As such, SunTrust was entitled to
summary judgment. We, therefore, affirm the grant of summary judgment with regard to
the complaint.1

       We next consider whether the Trial Court erred in granting summary judgment to
SunTrust as to Best’s counterclaim for negligent misrepresentation. Our Supreme Court
has instructed:

        “[T]o succeed on a claim for negligent misrepresentation, a plaintiff must
        establish ‘that the defendant supplied information to the plaintiff; the
        information was false; the defendant did not exercise reasonable care in
        obtaining or communicating the information and the plaintiffs justifiably
        relied on the information.’ ” Walker v. Sunrise Pontiac–GMC Truck, Inc.,
        249 S.W.3d 301, 311 (Tenn. 2008) (quoting Williams v. Berube & Assocs.,
        26 S.W.3d 640, 645 (Tenn. Ct. App. 2000)). “Tennessee has adopted
        Section 552 of the Restatement (Second) of Torts ‘as the guiding principle
        in negligent misrepresentation actions against . . . professionals and

1
  We note that Rye, in addressing the change in Tennessee’s summary judgment standard to the same “as
in the federal system,” may have limited the change to those situations “when the moving party does not
bear the burden of proof at trial . . . .” Rye, 477 S.W.3d at 264. As to the complaint, SunTrust did bear
the burden of proof at trial. Given the record as presented to us, the summary judgment result would be
the same no matter which of the two standards was used as SunTrust satisfied its burden under both the
pre and post Rye standards.
                                                      16
       business persons.’ ” Robinson v. Omer, 952 S.W.2d 423, 427 (Tenn. 1997)
       (quoting Bethlehem Steel Corp. v. Ernst & Whinney, 822 S.W.2d 592, 595
       (Tenn. 1991)). The Restatement (Second) provides as follows:

              One who, in the course of his business, profession or
              employment, or in any other transaction in which he has a
              pecuniary interest, supplies false information for the guidance
              of others in their business transactions, is subject to liability
              for pecuniary loss caused to them by their justifiable reliance
              upon the information, if he fails to exercise reasonable care or
              competence in obtaining or communicating the information.

       Restatement (Second) of Torts § 552(1) (1977).

Morrison v. Allen, 338 S.W.3d 417, 437 (Tenn. 2011).

       Best argues in her brief on appeal that SunTrust negligently represented to her that
“the account to which she entered with Mildred E. Best was limited to the duties and
responsibilities of attorney-in-fact granted by a power of attorney . . . ,” induced Best to
rely upon the “representation of her limited responsibilities and duties as attorney-in-fact
under the Power of Attorney . . . ,” and enabled Best “to undertake these duties, without
her intending or being aware of ‘joint ownership’ of the subject account . . . .” Best,
however, admitted that she signed the signature card which acknowledges that Best
received a copy of the Rules and Regulations, and, as discussed more fully above, the
contract created by the signature card and Rules and Regulations is clear and
unambiguous with regard to ownership of the Account.

        In the instant case, the Trial Court granted SunTrust summary judgment on the
counterclaim after finding that Best, who had the burden of proof at trial on her
counterclaim, had “not presented any testimony or evidence of any kind to support her
contention that SunTrust negligently misrepresented the nature of the account when she
opened it,” and that Best “could not articulate any damages she sustained as a result of
the alleged misrepresentation.”

       The record on appeal reveals that Best can point to no misrepresentation that
SunTrust made to her. In her deposition, Best testified that the signature card for the
Account contained her signature, but Best could not recall executing that document. In
fact, Best testified that she could not even recall opening the Account. As discussed
more fully above, the contract created by the signature card and Rules and Regulations
clearly and unambiguously provided that the Account was a joint account with

                                             17
survivorship. Best admitted that she signed the signature card, which states that Best
acknowledged receipt of the Rules and Regulations.

        Best argues in her brief on appeal that a genuine disputed issue of material fact
exists because in her affidavit Best stated that SunTrust instructed her to “affix [her]
signature, in use of this account with the identifier ‘POA.’” This assertion, however, is
directly contrary to the later testimony Best gave during her deposition wherein she
testified that she could not recall going to the bank, could not recall opening the Account,
and could not recall executing the signature card. As Best could recall nothing about
opening the Account, her assertion that SunTrust instructed her to “affix [her] signature,
in use of this account with the identifier ‘POA’” defies logic.

       With regard to contradictory statements, this Court has explained:

             It is a rule of law in this state that contradictory statements of a
       witness in connection with the same fact have the result of “cancelling each
       other out.” DeGrafenreid v. Nash. Ry. & Lt. Co., 162 Tenn. 558, 39
S.W.2d 274 (1931); Johnson v. Cincinnati N.O. & T.P. Ry. Co., 146 Tenn.
135, 240 S.W. 429 (1922); Donaho v. Large, 25 Tenn. App. 433, 158
S.W.2d 447 (1941); Southern Motors, Inc. v. Morton, 25 Tenn. App. 204,
       154 S.W.2d 801 (1941); Nashville & American Trust Co. v. Aetna Cas. &
       Sur. Co., 21 Tenn. App. 366, 110 S.W.2d 1041 (1937).

                      The question here is not one of the credibility of a
              witness or of the weight of evidence; but it is whether there is
              any evidence at all to prove the fact. If two witnesses
              contradict each other, there is proof on both sides, and it is for
              the jury to say where the truth lies; but if the proof of a fact
              lies wholly with one witness, and he both affirms and denies
              it, and there is no explanation, it cannot stand otherwise than
              unproven. For his testimony to prove it is no stronger than
              his testimony to disprove it, and it would be mere caprice in a
              jury upon such evidence to decide it either way.

       Johnson, supra, 146 Tenn. At 158, 240 S.W. at 436. As can be seen from
       the quoted paragraph, this rule of “cancellation” is usually stated as
       applying only when the inconsistency in the witness’s testimony is
       unexplained and when neither version of his testimony is corroborated by
       other evidence.

Taylor v. Nashville Banner Publ’g Co., 573 S.W.2d 476, 482-83 (Tenn. Ct. App. 1978).
                                             18
        Best provided no explanation for the discrepancy between her affidavit and her
deposition testimony other than to assert in her brief on appeal: “there is no contradiction
between [Best’s] deposition and affidavit, only statements of lack of memory.” We find
this to be no explanation at all. Given the lack of any explanation for the discrepancy,
Best’s assertion that she remebers that SunTrust instructed her to “affix [her] signature, in
use of this account with the identifier ‘POA’” is cancelled out by her later testimony that
she could not recall even going to the bank, could not recall opening the Account, and
could not recall executing the signature card.

       Best argues in her brief on appeal that the Trial Court improperly weighed the
evidence. We agree with the assertion that the Trial Court is not to weigh the evidence at
the summary judgment stage. E.g., Tatham v. Bridgeston Americas Holding, Inc., 473
S.W.3d 734, 753 (Tenn. 2015). In this case, however, the only material evidence which
could have been weighed is the conflicting evidence from Best’s affidavit and deposition
as discussed above. As we have found that Best’s contradictory statements cancelled
each other out, there was nothing left to weigh. Best also asserts in her brief on appeal
that the Trial Court also improperly weighed the evidence contained in the affidavit of
Gary Best. A careful review of Gary Best’s affidavit, however, shows no evidence
material to the issue of whether SunTrust negligently misrepresented to Best the
ownership status of the Account. As such, there was nothing for the Trial Court to have
improperly weighed.

        Best has not pointed to any evidence of a specific misrepresentation made by
SunTrust that the ownership of the Account was anything other than joint with right of
survivorship. As such, Best has failed to demonstrate that there is a genuine disputed
issue of material fact with regard to this issue. SunTrust made a properly supported
motion for summary judgment that negated an essential element of Best’s claim, and Best
failed to respond by showing that there is a genuine issue for trial.

       The Trial Court also found that Best could not articulate any damages she
sustained as a result of the alleged negligent misrepresentation. Best testified during her
deposition that at that time she did not have a copy of her credit report and when asked if
she had obtained one recently, Best stated: “I don’t remember.” Best could not recall if
she even had seen her credit report within the last year. When asked how SunTrust had
harmed her credit, Best stated: “I don’t have specifics on the credit, not seeing the report.
. . . I don’t have that information available today.” Best never provided to the Trial
Court any “specifics on the credit . . .” in response to SunTrust’s motion for summary
judgment.



                                             19
       Best acknowledged in her brief on appeal that our Supreme Court changed the
summary judgment standard in Tennessee in Rye v. Women’s Care Cntr. of Memphis,
MPLLC, which was filed a few weeks after the parties argued the motion for summary
judgment but before the Trial Court entered its order. Rye, 477 S.W.3d 235. Best argued
in her brief on appeal that she justifiably relied upon the pre-Rye standard “when not
asking that the hearing date be changed so that [Best] could ensure receipt of her credit
report.” Best asserted in her brief that her representation that she “was in the process of
requesting a credit report form [sic] the reporting agencies,” would be “sufficient to
survive summary judgment under the summary judgment standard [pre-Rye].” Best is
mistaken.

       First, although Best asserts that during the hearing on the motion for summary
judgment “it was explained” to the Trial Court that Best was “in the process of requesting
a credit report form [sic] the reporting agencies,” the record on appeal does not support
this assertion. The record does not contain a transcript of the hearing on the motion for
summary judgment. In its brief on appeal, SunTrust denies that Best’s counsel made
such a statement to the Trial Court during the hearing. Without a transcript of the
hearing, we are left with nothing to prove or disprove this assertion. Furthermore, Best
has made no showing as to why she was unable to obtain her credit report prior to the
hearing on the motion for summary judgment, and the record is devoid of anything
showing that Best took any action after our Supreme Court released Rye, to at least
attempt to submit more evidence to the Trial Court to oppose the motion for summary
judgment or to obtain more time in which to do so.

        Furthermore, we disagree with Best’s argument that pre-Rye her assertions would
have been sufficient to withstand summary judgment. This Court has repeatedly, and
well before our Supreme Court released its opinion in Rye, cautioned litigants to take
motions for summary judgment seriously and fully oppose them before they are granted.
See, e.g., Discover Bank Issuer of Discover Card v. Howell, No. M2013-00485-COA-R3-
CV, 2013 WL 6021462, at *3 (Tenn. Ct. App. Nov. 8, 2013), no appl. perm. appeal filed
(discussing failure to file a response to statement of material facts and stating: “Howell
filed a response to the motion for summary judgment stating his opposing to the motion,
yet, he failed to demonstrate that the facts Plaintiff relied upon in making the motion for
summary judgment were, in fact, disputed.”); Elliot v. Life of the South Ins. Co., 296
S.W.3d 64, 70 (Tenn. Ct. App. 2008) (discussing failure to respond to summary judgment
motions and stating: “A plaintiff cannot sit idly by when a motion for summary judgment
is filed. Tennessee case law provides that ‘[t]he nonmoving party must fully oppose a
motion for summary judgment before it is granted . . . .’” (quoting Chambliss v. Stohler,
124 S.W.3d 116, 121 (Tenn. Ct. App. 2003))); Chambliss v. Stohler, 124 S.W.3d 116,
121 (Tenn. Ct. App. 2003) (stating “Summary judgment standards are both well settled,
as discussed above, and difficult for the moving party to meet. Parties on both sides of a
                                            20
summary judgment motion must heed those standards. The non-moving party must fully
oppose a motion for summary judgment before it is granted rather than rely on Rule
59.04 to overturn a summary judgment after only weakly opposing the motion.”).

      As pertinent to this issue, Rule 56.06 clearly and unambiguously provides:

      When a motion for summary judgment is made and supported as provided
      in this rule, an adverse party may not rest upon the mere allegations or
      denials of the adverse party’s pleading, but his or her respone, by affidavits
      or as otherwise provided in this rule, must set forth specific facts showing
      that there is a genuine issue for trial. If the adverse party does not so
      respond, summary judgment, if appropriate, shall be entered against the
      adverse party.

Tenn. R. Civ. P. 56.06.

        SunTrust made a properly supported motion for summary judgment, and Best
failed to demonstrate any genuine disputed issue of material fact with regard to whether
she suffered damages as a result of the alleged misrepresentation. Thus, SunTrust
negated another essential element of Best’s claim for negligent misrepresentation. Given
all this, we find no error in the Trial Court’s grant of summary judgment to SunTrust on
Best’s counterclaim.

       Finally, we consider whether the Trial Court erred in awarding attorney’s fees
allegedly in excess of those allowed under the SunTrust Rules and Regulations. In
pertinent part, the Rules and Regulations provide:

      You are liable for all amounts charged to your Account, whether by offset,
      overdraft, lien or fees. If we take court action or commence an arbitration
      proceeding against you to collect such amounts, or if you elect arbitration
      of a collection action we have brought against you in court, you will also be
      liable for court or arbitration costs, other charges or fees, and attorney’s
      fees up to 25 percent, or an amount as permitted by law, of the amount
      owed to us. . . .

       The Trial Court awarded SunTrust a judgment of $379.60 plus post-judgment
interest and then awarded SunTrust attorney’s fees in the amount of $7,500.00. The
contract created by the signature card and the Rules and Regulations clearly and
unambiguously provides that attorney’s fees may be awarded in an amount “up to 25
percent, or an amount as permitted by law, of the amount owed to [SunTrust].” The

                                           21
attorney’s fees awarded in the amount of $7,500.00 far exceeds 25 percent of the amount
owed to SunTrust.

       The clause “or an amount as permitted by law” is not intended to allow for an
award of attorney’s fees in excess of the contractually allowed amount of “up to 25
percent . . . of the amount owed to [SunTrust].” Rather, this clause clearly is intended to
address circumstances wherein an award of attorney’s fees in the contractually allowed
amount of “up to 25 percent . . . of the amount owed to [SunTrust]” exceeds the amount
permitted by law. In the case now before us, an award of attorney’s fees in the amount of
25 percent of the amount owed to SunTrust runs afoul of no Tennessee law. As such, we
must interpret the clear and unambiguous language contained in the contract and give
effect to the parties’ intent. To hold as the Trial Court did and as SunTrust requests
would render the phrase “up to 25 percent” meaningless. To give meaning to both
phrases, 25 percent must be the cap on attorney’s fees unless the law permits only some
amount lower than 25 percent under the facts of the specific case.

       Just as Best must live with the Rules and Regulations unfavorable to her, so must
SunTrust. We, therefore, modify the award of attorney’s fees to comport with the
contract created by the signature card and the Rules and Regulations and remand this case
to the Trial Court for entry of an order awarding attorney’s fees in an amount up to 25
percent of the amount owed to SunTrust.

                                       Conclusion

       The judgment of the Trial Court granting summary judgment to SunTrust is
affirmed. The judgment of the Trial Court awarding attorney’s fees to SunTrust is
modified and affirmed as modified, and this cause is remanded to the Trial Court for
further proceedings consistent with this Opinion and collection of the costs below. The
costs on appeal are assessed one-half against the appellant, Angela Christina Best and her
surety; and one-half against the appellee, SunTrust Bank.




                                         ________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                            22